Name: Commission Implementing Regulation (EU) NoÃ 535/2012 of 21Ã June 2012 fixing the export refunds on eggs
 Type: Implementing Regulation
 Subject Matter: trade policy;  agricultural policy;  animal product;  trade
 Date Published: nan

 22.6.2012 EN Official Journal of the European Union L 163/13 COMMISSION IMPLEMENTING REGULATION (EU) No 535/2012 of 21 June 2012 fixing the export refunds on eggs THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 164(2), and Article 170, in conjunction with Article 4 thereof, Whereas: (1) Article 162(1) of Regulation (EC) No 1234/2007 provides that the difference between prices on the world market for the products referred to in Part XIX of Annex I to that Regulation and prices in the Union for those products may be covered by an export refund. (2) In view of the current situation on the market in eggs, export refunds should be fixed in accordance with the rules and certain criteria provided for in Articles 162, 163, 164, 167 and 169 of Regulation (EC) No 1234/2007. (3) Article 164(1) of Regulation (EC) No 1234/2007 provides that refunds may vary according to destination, especially where the world market situation, the specific requirements of certain markets, or obligations resulting from agreements concluded in accordance with Article 300 of the Treaty make this necessary. (4) Refunds should be granted only on products which are authorised to move freely within the Union and comply with requirements under Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (2) and of Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (3), as well as marking requirements under point A of Annex XIV to Regulation (EC) No 1234/2007. (5) The currently applicable refunds have been fixed by Commission Implementing Regulation (EU) No 340/2012 (4). Since new refunds should be fixed, that Regulation should therefore be repealed. (6) In order to prevent divergence with the current market situation, to prevent market speculation and to ensure efficient management this Regulation should enter into force on the day of its publication in the Official Journal of the European Union. (7) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 1. Export refunds as provided for in Article 164 of Regulation (EC) No 1234/2007 shall be granted on the products and for the amounts set out in the Annex to this Regulation subject to the conditions provided for in paragraph 2 of this Article. 2. The products eligible for a refund under paragraph 1 shall meet the relevant requirements of Regulations (EC) No 852/2004 and (EC) No 853/2004 and, in particular, shall be prepared in an approved establishment and comply with the marking conditions laid down in Section I of Annex II to Regulation (EC) No 853/2004 and those defined in point A of Annex XIV to Regulation (EC) No 1234/2007. Article 2 Implementing Regulation (EU) No 340/2012 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 2012. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 139, 30.4.2004, p. 1. (3) OJ L 139, 30.4.2004, p. 55. (4) OJ L 108, 20.4.2012, p. 18. ANNEX Export refunds on eggs applicable from 22 June 2012 Product code Destination Unit of measurement Amount of refund 0407 11 00 9000 A02 EUR/100 pcs 0,00 0407 19 11 9000 A02 EUR/100 pcs 0,00 0407 19 19 9000 A02 EUR/100 pcs 0,00 0407 21 00 9000 E09 EUR/100 kg 0,00 E10 EUR/100 kg 9,50 E19 EUR/100 kg 0,00 0407 29 10 9000 E09 EUR/100 kg 0,00 E10 EUR/100 kg 9,50 E19 EUR/100 kg 0,00 0407 90 10 9000 E09 EUR/100 kg 0,00 E10 EUR/100 kg 9,50 E19 EUR/100 kg 0,00 0408 11 80 9100 A03 EUR/100 kg 0,00 0408 19 81 9100 A03 EUR/100 kg 0,00 0408 19 89 9100 A03 EUR/100 kg 0,00 0408 91 80 9100 A03 EUR/100 kg 0,00 0408 99 80 9100 A03 EUR/100 kg 0,00 NB: The product codes and the A series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1). The other destinations are defined as follows: E09 : Kuwait, Bahrain, Oman, Qatar, the United Arab Emirates, Yemen, Hong Kong SAR, Russia and Turkey. E10 : South Korea, Japan, Malaysia, Thailand, Taiwan and the Philippines. E19 : All destinations except Switzerland and those of E09 and E10.